*452On Petition for Rehearing.
Taylor, J.
This cause coming on for consideration upon an application of the counsel for defendants in error for a rehearing of said cause, after due consideration the court finds that the application flagrantly violates the rule laid down by this court in repeated cases commencing with Smith v. Groom, 7 Fla. 180, regulating petitions for rehearing. This rule provides that: “The proper function of a petition for rehearing is to present to the court in clear, concise terms some material point that the court overlooked or failed to consider, only this and nothing more. ’ ’
This court has held also that the following are violations of the rule, that will cause dismissal of the application for rehearing, viz: (1) To accompany the petition with, or to include therein, a written argument and citation of authorities; (2) Joining issue with the court in such application, as to the correctness of its conclusions upon, points involved in its decision that were expressly considered and passed upon, and (3) An Application for rehearing that re-argues the cause in advance of a permit from the court for such rehearing. Texas Company v. Davidson, 76 Fla. 478, 80 South. Rep. 558.
The application for rehearing violates the rule in all of the particulars above named, and is, therefore, hereby dismissed.
Browne, C. J., and Whitfield, Ellis and West, J. J., concur.